DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) and Species C, D and F (Applicant, as best as can be interpreted, believes claims 1-16 read on the elected species) in the reply filed on July 23, 2021 is acknowledged.  Examiner notes, however, that claims 7-11 appear to read on a non-elected species, because claim 7 recites “the at least one trailing edge of the anterior patch having a first side edge, a second side edge, and a rearward edge” (i.e. the anterior patch is being recited to have 3 trailing edges).  Applicant elected Species C, which is directed to there being one curved cutout edge and one straight cutout edge, wherein the cutout edges correspond to the anterior patch’s trailing edges (i.e. there are 2 trailing edges of the anterior patch, one curved and one straight).  Accordingly, claim 7 (and claims 8-11 which depend from claim 7) is directed to a non-elected embodiment, and claims 7-11 are therefore withdrawn from further consideration.
Claims 7-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  An action on the merits follows regarding claims 1-6 and 12-16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,681,689. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
Claims 1-6 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,383,382. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
Claims 1-6 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/552,676 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 14 recites “the anterior patch leading edge and the distal strap trailing edge each extend angularly across the cutout from the first cutout edge portion to the second cutout edge portion” (emphasis added), wherein this terminology is not described or recited anywhere in the Specification.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the anterior patch leading edge and the distal strap trailing edge extending…across the cutout from the first cutout edge portion to the second cutout edge portion”, does not reasonably provide enablement for the extension across the cutout being an “angularly” extension, .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The Specification, as filed, does not include the phrase “each extend angularly across the cutout”, nor can any equivalent phrase be found in the Specification.  For purposes of examination, a right angle (90°) will be interpreted as meeting the limitation of the extension being “angularly across the cutout”, as the elected embodiment of Figs. 3-5 appears to show a right angle extension of the anterior patch leading edge and the distal strap trailing edge across the cutout.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites “wherein the at least one trailing edge of the anterior patch is affixed to the tubular sleeve at one or more cutout edge portions” (emphasis added).  Since claim 1, from which claim 6 depends, already positively recites first and second cutout edge portions, it is unclear if “one or more cutout edge portions” is intended to refer to one or more of “the first and second cutout edge of the cutout edge portions”.
As noted above, claim 14 recites that “the anterior patch leading edge and the distal strap trailing edge each extend angularly across the cutout from the first cutout edge portion to the second cutout edge portion” (emphasis added).  It is unclear if “angularly” is intended to mean a skewed angle, or any angle (i.e. including right angles of 90°), and the Specification provides no clarifying language as to what is meant by the “angularly” term.  Correction is required.  For purposes of examination, a right angle (90°) will be interpreted as meeting the limitation of the extension being “angularly across the cutout”, as the elected embodiment of Figs. 3-5 appears to show a right angle extension of the anterior patch leading edge and the distal strap trailing edge across the cutout.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 12-16 (claims 6 and 14 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Blauer et al. (hereinafter “Blauer”) (US 2014/0157482) in view of West (USPN 7,168,098).
Regarding independent claim 1, Blauer discloses a tubular sleeve (Fig. 5) comprising: a distal end (left end of Fig. 5) opposite a proximal end (located at #34 in Fig. 5); a cutout formed through the tubular sleeve proximate the distal end (a cutout is present between two edges of triangular panel #38, wherein the panel #38 occupies the cutout space; the cutout is proximate the distal end to some degree; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)), the cutout defined in part by a first cutout edge portion and a second cutout edge portion (the two long edges of the triangular panel #38 are the first and second cutout edge portions, defined by seams #40; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the first cutout edge portion is positioned across the cutout from the second cutout edge portion (Fig. 5, as noted above, the cutout is between these edge portions); a distal strap (generally, the part of the sleeve in Fig. 5 to the left of #36 is a distal strap) having a distal strap trailing edge (edge along #36 is a distal strap trailing edge), a first side edge, and a second side edge (first side edge is the bottom visible edge in Fig. 5 of the distal strap, as identified above; second side edge is illustrated trapezoidal (minus a trapezoid’s portion of the cutout (the cuff #28 (i.e. distal strap) spans at least the distal-most portion of the cutout; all components are affixed to one another, at least through intermediate structure if not directly affixed); and an anterior patch having an anterior patch leading edge (triangular stretch panel #38 is an anterior patch; the short side of the triangle is the leading edge) spaced away from the distal end (the short side of the triangle is spaced away from the distal end of the cuff #28 of the sleeve) and extending across the cutout (the short end of the triangular panel #38 spans the cutout).  Blauer is silent to the anterior patch leading edge continuously overlapping the distal strap trailing edge from the first cutout edge portion to the second cutout edge portion to define at least a portion of an aperture, the aperture having a perimeter and being in communication with an interior volume of the tubular sleeve.
West teaches a wrist cinching flap #120 (Fig. 2 of West) that is secured to a sleeve outer surface #110 and includes a fastener #200 with components located both on a flap tab #122 and on the distal end of the sleeve (generally at opening #104).  West teaches that the flap can take a variety of shapes, including square, triangular, 
Blauer and West teach analogous inventions in the field of garment sleeve cuffs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the cuff fastener #30 of Blauer with the flap cuff fastener taught by West in order to provide an alternative cuff fastener that adds a capability to store personal items within the pocket on the modified cuff.  The resulting structure includes a distal strap (in the form of the substituted-in flap #120) with a trailing edge (curved edge generally marked by #120 in Fig. 2 of West is a “trailing edge”) and one or more leading edges (front edge of flap #120, as well as the unlabeled secured linear edge (#102 in Fig. 1) in Fig. 2 of West), at least one of the one or more distal strap leading edges being affixed to a sleeve at a distal end of the sleeve (secured edge extends to the distal end of the sleeve) such that the distal strap spans at least a portion of a cutout in the distal end of the sleeve (flap #120, when fastener #200 is engaged, spans at least a portion of the stretch panel #38 in modified Blauer), and an aperture formed by the distal strap trailing edge overlapping at least a portion of the anterior patch leading edge (since the flap #120 is only directly fastened at the linear side seam and the fastener #200, there is at least an aperture between the flap itself and the stretch panel #38), the aperture having a perimeter and extending through the cuff to the cutout, the perimeter of the aperture comprising at least a portion of the distal strap trailing edge and at least a portion of the anterior patch leading edge (the aforementioned aperture has a perimeter that is at least partially formed by the curved flap trailing edge and the stretch panel #38 leading edge).  As a result of the portion to the second cutout edge portion (the flap #120 from West would have its trailing edge continuously overlap with the short edge of the triangular underlying stretch panel #38 (i.e. anterior patch leading edge) from the first cutout edge portion to the second cutout edge portion) to define at least a portion of an aperture (the void between the overlap, including the capability of the triangular stretch panel’s short edge to be flexed in the direction from the distal end towards the proximal end of the sleeve, would be an aperture), the aperture having a perimeter (the aperture would have at least some measurable perimeter) and being in communication with an interior volume of the tubular sleeve (the aforementioned aperture would overlap the opening in front of the short end of the triangular stretchable panel, which is flexible (as noted above) to allow for communication with an interior volume of the sleeve).
Regarding claim 2, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that the aperture is configured to be manipulated to form a plurality of configurations, the plurality of configurations including a closed configuration and an open configuration (the flap #120 of the modified cuff of Blauer is capable of being slightly lifted relative to the stretch panel #38, resulting in an “open” configuration, or left alone to result in a “closed” configuration; Examiner notes that claim 2 does not further structurally define the claimed invention in any patentable sense).
Regarding claim 3, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claims 1 and 2) is disclosed such that the closed portion of the anterior patch from the first cutout edge portion to the second cutout edge portion (seams #40 (Fig. 5 of Blauer) are located on both sides of stretch panel #38, the seams #40 constituting "first" and "second" cutout edges; the flap #120, in the modified cuff, overlap at least portions of the first and second cutout edges).
Regarding claim 4, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claims 1 and 2) is disclosed such that the open configuration comprises the distal strap trailing edge overlapping at least a portion of the anterior patch (i.e. stretch panel #38 in Fig. 5 of Blauer) from the first cutout edge portion (one of seams #40 in Fig. 5 of Blauer is the first cutout edge portion) to a first point of intersection and from the second cutout edge portion (the other one of seams #40 in Fig. 5 of Blauer is a second cutout edge portion) to a second point of intersection, the first point of intersection and the second point of intersection both being intermediate to the first and second cutout edge portions, and the distal strap trailing edge not overlapping the anterior patch between the first point of intersection and the second point of intersection (the modified cuff is capable of performing such a function, especially based on the stretchability of the stretch panel #38, which allows the fabric to be manipulated in a manner that results in the aperture being located between two points of intersection that are each between the seams #40).
Regarding claim 5, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claims 1, 2 and 4) is disclosed such that a radial distance between a center point of the anterior patch leading edge and a central axis that extends axially down the tubular sleeve from the proximal end to the distal end is 
Regarding claim 6, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that the anterior patch (i.e. stretch panel #38 (Fig. 5 of Blauer)) has at least one trailing edge and wherein the at least one trailing edge of the anterior patch is affixed to the tubular sleeve at one or more [of the] cutout edge portions located proximally up the tubular sleeve in a direction away from the anterior patch leading edge and towards the proximal end of the tubular sleeve, such that the anterior patch completely covers a portion of the cutout located proximally up the tubular sleeve from the anterior patch leading edge (as shown in Fig. 5 of Blauer; seams #40 correspond to the trailing edges and the cutout edges, wherein the stretch panel #38 (i.e. anterior patch) completely covers at least a portion of the cutout up the sleeve, in a direction away from the anterior patch leading edge and towards the proximal end of the tubular sleeve, from the leading edge of the panel #38, which is generally located at #36 in Fig. 5 of Blauer).
Regarding claim 12, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that the distal strap further comprises a distal strap leading edge (distal-most edge of the added flap #120 is a distal strap leading edge) extending across the cutout from the first cutout edge portion to the second cutout edge portion (the distal-most edge of the flap would extend across 
Regarding claim 13, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claims 1 and 12) is disclosed such that the distal end of the tubular sleeve includes a distal edge (the distal end of the sleeve (not including the flap) is a distal edge), and wherein the distal strap leading edge is aligned with the distal edge (the flap’s distal edge is aligned with the sleeve’s distal edge/end; see Fig. 1 of West, which has the relative shape of the flap and the accompanying sleeve tube structure).
Regarding claim 14, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that the anterior patch leading edge and the distal strap trailing edge each extend angularly across the cutout from the first cutout edge portion to the second cutout edge portion (the stretch panel leading edge (i.e. short edge of triangular panel #38) extends across the cutout from the 
Regarding claim 15, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that the distal strap extends across the cutout from the first cutout edge portion to the second cutout edge portion in a transverse direction to a longitudinal axis of the tubular sleeve (the flap extends across the cutout from the first cutout edge portion to the second cutout edge portion in a transverse direction to the longitudinal axis of the sleeve (see distal edge of flap compared to longitudinal axis of sleeve, in Fig. 1 of West); Examiner notes that the flap may extend further than exclusively between the two cutout edges, although the claim does not prohibit further extension (i.e. due to open-ended aspect of the "comprising" transitional phrase in all claims)).
Regarding claim 16, the modified sleeve of Blauer (i.e. Blauer in view of West, as explained above with respect to claim 1) is disclosed such that at least one of the distal strap and the anterior patch comprise a woven material or a knit material (the stretch panel #38 (i.e. anterior patch) can be formed from a stretch knit or woven fabric (Para. 0012 of Blauer)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPN 10,660,387 and US 2019/0380407 (the latter associated with the 16/552,676 application cited in the Double Patenting section above) are related as each representing a layered thumbhole structure and share the same inventors as the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732